DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. LU100755, filed on 3/30/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yilmaz et al. (US 20150042615, hereinafter Yilmaz).

Regarding to claim 1, Yilmaz discloses a sensor arrangement for capacitive position detection of an object (paragraph 0001), comprising: 
a sensor line with a plurality of sensor electrodes connected in series (fig. 3, 7 shows line from 20 via 12 to electrodes), wherein at least one resistive element is effectively connected in series between each two consecutive sensor electrodes (fig. 7 shows resistor 74 connected two electrodes), 
a measurement device (fig. 7 combination of [12, 14, 16 and 20]) connected via a linear, unbranched first connection to a first terminal of the sensor line, 
wherein the measurement device (fig. 7[20]) is configured to apply a time-dependent first signal (fig. 3 and paragraph 144 discloses a pulse signal) to the first terminal and to identify an activated sensor electrode, with an object in its proximity, at least partially based on a first voltage-current relation at the first terminal (paragraphs 0149-150 disclose the position of the object detected based on the change in amount charge).

Regarding to claim 3, Yilmaz discloses a sensor arrangement according to claim 1, wherein the first terminal is an end terminal of the sensor line (see fig. 3 or 7).

Regarding to claim 4, Yilmaz discloses a sensor arrangement according to claim 1, wherein at least one resistive element is a resistor external to the sensor electrodes (fig 3, 7 show a resistor connected between two electrodes being external to the electrodes).

Regarding to claim 5, Yilmaz discloses a sensor arrangement according to claim 1, wherein the resistances of all resistive elements differ by less than 20% (paragraph 012 discloses resistors having same value).

Regarding to claim 7, Yilmaz discloses a sensor arrangement according to claim 1, wherein the first signal is a sinusoidal signal (paragraph 0144 discloses a sinusoidal generator).

Regarding to claim 8, Yilmaz discloses a sensor arrangement according claim 1, wherein the measurement device (fig. 7 combination of [12, 14, 16 and 20]) connected is connected via a linear, unbranched second connection to a second terminal of the sensor line (fig. 1 shows a second connection form 12 connect to a second terminal) and is configured to apply a time-dependent second signal to the second terminal and to identify at least one activated sensor electrode at least partially based on a second voltage-current relation at the second terminal (paragraphs 0149-150 disclose the position of the object detected based on the change in a mount charge)..

Regarding to claim 9, Yilmaz discloses a sensor arrangement according to claim 8, wherein the second terminal is disposed between two sensor electrodes (see fig. 7).

Regarding to claim 10, Yilmaz discloses a sensor arrangement according to claim 8, wherein the first and second terminal are asymmetrically disposed on the sensor line (see fig. 7).

Regarding to claim 11, Yilmaz discloses a sensor arrangement according to claim 1, wherein the measurement device is configured to apply the first signal and the second signal sequentially and/or simultaneously (see fig. 7).

Regarding to claim 12, Yilmaz discloses a sensor arrangement according to claim 1, wherein the measurement device is configured to identify at least two activated sensor electrodes (it would have necessitated that the measurement device to identify the two activated sensor electrodes dependent on where the location of object with respect to the electrodes).

Regarding to claim 14, Yilmaz discloses a method for capacitive position detection of an object (paragraph 0001), using a sensor line with a plurality of sensor electrodes connected in series, wherein at least one resistive element is effectively connected in series between each two consecutive sensor electrodes (fig. 7 shows resistor 74 connected two electrodes), wherein the method comprises: 
applying a time-dependent first signal via a linear, unbranched (fig. 3 and paragraph 144 discloses a pulse signal) first connection to a first terminal of the sensor line (fig. 7 show the first terminal whrer signal from 12 via 72 coupled resistor 74 and electrode 60), and 
identifying an activated sensor electrode, with an object in its proximity, at least partially based on a first voltage-current relation at the first terminal (paragraphs 0149-150 disclose the position of the object detected based on the change in amount charge).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz as applied to claim 1 above, and further in view of Petereit et al. (US 20150048845, provided by applicant, hereinafter Petereit).

Regarding to claim 2, Yilmaz discloses a sensor arrangement according to claim 1, except wherein the sensor arrangement is adapted for hand detection in a steering wheel of a vehicle.

Therefore, at the time before the effective filing date, it would have been obvious to a POSITA, to incorporate the capacitive sensing detection adapted for a steering wheel of a vehicle as a matter of intended use.

Regarding to claim 6, Yilmaz discloses a sensor arrangement according to claim 1, wherein the measurement device is configured to apply a first voltage as the first signal and to identify the activated sensor electrode (fig. 7 paragraph 0094 shows 20 applied the first signal and 20 included a processing unit processing response signal) at least partially based on a real part and an imaginary part of a first current at the first terminal (the signal is a sinusoidal generator or generator of a cyclical voltage having another suitable waveform which would produce real and imaginary component, therefore it would be obvious that the controller and the processing circuit to identifes the sensor electrode at least partially based on a real part and an imaginary part of a first current at the first terminal as a matter of intended use or design).
Even if Yilmaz does not disclose at least partially based on a real part and an imaginary part of a first current at the first terminal.
	Paragraph 0023 of Petereit discloses a capacitive detection device adapted for a steering wheel include an evaluation circuit to determine the complex impedance (real and imaginary of the V/I) 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA that the controller and the processing circuit identifies the sensor electrode at 

Regarding to claim 13, Yilmaz discloses a sensor arrangement according to claim 1, wherein the measurement device is configured to apply a second voltage as the second signal and to identify the activated sensor electrode at least partially based on a real part and an imaginary part of a second current at the second terminal (the signal from 12 to the second terminal via line 72 is a sinusoidal generator or generator of a cyclical voltage having another suitable waveform which would produce real and imaginary component, therefore it would be obvious the controller and the processing circuit to identify the sensor electrode at least partially based on a real part and an imaginary part of a first current at the first terminal as a matter of intended use or design).
Even if Yilmaz does not disclose at least partially based on a real part and an imaginary part of a first current at the first terminal.
	Paragraph 0023 of Petereit discloses a capacitive detection device adapted for a steering wheel include an evaluation circuit to determine the complex impedance (real and imaginary of the V/I) 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA that the controller and the processing circuit identifies the sensor electrode at least partially based on a real part and an imaginary part of a first current at the first terminal as a matter of intended use or design

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863